Citation Nr: 0809946	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-17 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for thyroid 
cancer, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had reported active duty from July 1942 to 
December 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

A hearing was held at the RO before a hearing officer in June 
2005.  This matter has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  Service connection for thyroid cancer was denied in an 
August 1994 rating decision.  It was held that that there was 
no evidence of thyroid cancer treatment during service or 
within a year of service discharge and that the veteran was 
not exposed to radiation as he served aboard ship beyond the 
10 mile limit of Hiroshima.  The veteran was notified of this 
determination, and did not perfect a timely appeal to the 
decision.

2.  Evidence associated with the claims file since the August 
1994 rating decision regarding thyroid cancer is cumulative 
and redundant, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received to reopen the claim for service connection 
for thyroid cancer, is not new and material, and thus, the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

Here, the VCAA duty to notify and assist has been satisfied.  
Notice as to what evidence needed has been provided, and 
there is no indication that there is additional evidence or 
development that should be undertaken.  During the pendency 
of this appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006) was 
issued, which established new requirements regarding the 
Veterans Claims Assistance Act of 2000 (VCAA) notice and 
claims that had been previously denied.  The Board finds that 
the VCAA notice issued in June 2004 adequately explained the 
requirements for reopening a claim of service connection.  
Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the records in 
connection with the appellant's claim.  In an effort to 
verify the veteran's statements, the RO has made an informal 
request to the Library of Congress (regarding the distance 
between Hiro Wan Harbor and Hiroshima).  The RO has also 
contacted the National Archives in order to obtain deck logs 
from the USS YMS 362.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening a claim for service connection for thyroid cancer

In August 1994, service connection was denied for thyroid 
cancer as there was no evidence of treatment in service or 
within a year of service discharge.  Further, it was 
determined that the veteran was not exposed to radiation as 
he served on a mine sweeper that was beyond the 10 mile limit 
of Hiroshima.  The veteran did not perfect a timely appeal to 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen this claim in March 2004.  In a 
September 2004 rating action, the RO denied the claim.  

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  First, the 
veteran could demonstrate that his or her disease is among 
the 15 types of cancer that are presumptively service 
connected, pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309.  Second, a veteran may show that the disorder falls 
on the list of "radiogenic diseases" enumerated in 38 C.F.R. 
§ 3.311(b) that will be service connected, provided that 
certain conditions specified in that regulation are met.  
Third, by direct service connection, this is established by 
showing that the disease was incurred during or aggravated by 
service or in the presumptive period thereafter for cancer.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Evidence of record at the time of the prior denial in August 
1994 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
thyroid cancer during service or within a year of service 
discharge.  A July 1994 report from the Defense Nuclear 
Agency noted the veteran's different assignments including 
his port of calls while aboard the USS YMS 362 between August 
and November 1945.  The Defense Nuclear Agency then 
summarized that the available records did not document that 
he was present with American occupation forces in Hiroshima 
and Nagasaki or within 10 miles of either of these cities.  
The records placed him no closer than 30 miles to Nagasaki 
and a few miles beyond the 10-mile limit of Hiroshima.  The 
report concludes that at such distances there was no risk of 
exposure to radiation from the strategic atomic bombing of 
either city.  The RO determined that it was not established 
that the veteran was exposed to ionized radiation.  

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's August 1994 decision includes the testimony and written 
statements of the veteran, VA treatment records, inquiry to 
the Library of Congress, records from the National Archives, 
and an internet article regarding the whereabouts of the USS 
YMS-362.  

The veteran's written statements and testimony regarding his 
disorder does not add anything to his earlier statements.  
The veteran continues to insist that he carried out military 
functions within the 10 mile limits of Hiroshima in 1945.  He 
states that his ship, USS YMS-362, operated differently than 
the remaining flotilla and conducted mine-sweeping operation 
within 200 yards of the shores of Hiroshima.  These 
statements are in essence cumulative and redundant.  The 
Board is bound by the official service records and it is not 
shown that the veteran carried out any military duties within 
the 10-mile limits of Hiroshima or that he was otherwise 
exposed to ionizing radiation.

In regard to the Library of Congress inquiry, the deck logs 
from the National Archives, and the internet article 
regarding the whereabouts of the USS YMS-362, these records 
do not establish that the veteran was exposed to radiation or 
that he served in either Hiroshima or Nagasaki.  This 
information is not new.  The information gathered from the 
Library of Congress indicated that Hiro Wan Harbor, which is 
the closest distance the USS YMS-362 came to Hiroshima, was 
beyond the 10 mile limit.  The deck logs and internet article 
simply show that the USS YMS-362 was anchored in Hiro Wan and 
various ports, all beyond the 10-mile exposure limit.  The 
deck logs also show that the veteran was transferred to the 
USS Picket for medical care while anchored in Hiro Wan.  
Significantly, however, this evidence does not address or 
contradict the reasoning offered in support of the earlier 
denial on the merits.  It has no favorable bearing on the 
issue of service connection, and, is not new and material.  

The more recent medical records were not part of the record 
at the time of the August 1994 decision.  While these records 
show that the veteran continues treatment for his thyroid 
disorder, these records do not contain any medical diagnosis 
or opinion of a nexus between the claimed disorder and his 
military service.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  Because there is no reasonable 
possibility that the new evidence will raise a reasonable 
possibility of substantiating the claim, it is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for thyroid cancer, 
and the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


